Exhibit 10.3

EXECUTION VERSION

REFERENCE IS MADE TO THE AMENDED AND RESTATED INTERCREDITOR AGREEMENT DATED AS
OF THE DATE HEREOF (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG COMPANY (AS DEFINED
BELOW), ISSUER (AS DEFINED BELOW), SPINCO (AS DEFINED BELOW), THEIR RESPECTIVE
SUBSIDIARIES PARTY THERETO, THE NOTE HOLDERS (AS DEFINED THEREIN), WILMINGTON
TRUST, NATIONAL ASSOCIATION, AS FIRST LIEN COLLATERAL AGENT (AS DEFINED
THEREIN), WILMINGTON TRUST, NATIONAL ASSOCIATION, AS SECOND LIEN COLLATERAL
AGENT (AS DEFINED THEREIN), AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS THIRD
LIEN COLLATERAL AGENT (AS DEFINED THEREIN). EACH HOLDER (AS DEFINED BELOW)
HEREUNDER (A) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF THE INTERCREDITOR
AGREEMENT, (B) CONSENTS TO THE PAYMENT AND LIEN SUBORDINATION PROVIDED FOR IN
THE INTERCREDITOR AGREEMENT, (C) AGREES THAT IT WILL BE BOUND BY AND WILL TAKE
NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND
(D) AUTHORIZES AND INSTRUCTS THE COLLATERAL AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT FOR AND ON BEHALF OF SUCH NOTE HOLDER. THE FOREGOING
PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE NOTE HOLDERS UNDER THE FIRST
LIEN PURCHASE AGREEMENT TO EXTEND CREDIT TO COMPANY AND SUCH NOTE HOLDERS ARE
INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS GUARANTY, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

AMENDED AND RESTATED PARENT THIRD LIEN GUARANTY

This AMENDED AND RESTATED PARENT THIRD LIEN GUARANTY (this “Guaranty”) is
entered into as of August 16, 2012 by the undersigned (together with any
Additional Guarantors (as defined below), being collectively referred to herein
as the “Guarantors” and, each, a “Guarantor”) in favor of and for the benefit of
Wilmington Trust, National Association, as Collateral Agent (as defined below)
(in such capacity, together with its successors and assigns herein called
“Guarantied Party”) for the holders of the Notes (as defined below) (sometimes
referred to as “Holders” or “Beneficiaries”) issued pursuant to that certain
Amended and Restated Parent Third Lien Subordinated Exchange Agreement dated as
of the date hereof (as it may hereafter be amended, restated, supplemented or
otherwise modified from time to time, the “Exchange Agreement”; capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined) by and among NextWave Wireless Inc., a Delaware corporation
(“Issuer”), NextWave Wireless LLC, a Delaware limited liability company
(“Company”), NextWave Holdco LLC, a Delaware limited liability company
(“Spinco”), their respective Subsidiaries from time to time party thereto, the
Purchasers named therein and the Collateral Agent.

WHEREAS, pursuant to that certain Third Lien Subordinated Exchange Note Exchange
Agreement dated as of October 9, 2008 (“Original Exchange Agreement”) by and
among Issuer, Company, each of the other Guarantors named therein, each of the
purchasers

 

1



--------------------------------------------------------------------------------

named therein (the “Original Purchasers” and, together with their respective
successors and assignees in whose name an Original Note is issued, the “Original
Holders”) and The Bank of New York Mellon, as collateral agent, Issuer issued
the Original Notes to the Original Purchasers;

WHEREAS, in connection with the Original Exchange Agreement, certain of the
Guarantors executed a Third Lien Guaranty dated as of October 9, 2008 (the
“Original Guaranty), in favor of The Bank of New York Mellon, as collateral
agent, for the benefit of the Original Holders;

WHEREAS, subject to the receipt of required regulatory approval, no later than
August 31, 2012 (or, if all such approvals are not obtained on or prior to
August 31, 2012, as promptly thereafter as practicable), Issuer, Company and the
other Guarantors (other than Spinco) will transfer, subject to and without
release or derogation of the Liens of the Holders arising pursuant to the
Original Exchange Agreement and the other “Note Documents” (as defined in the
Original Exchange Agreement) all of the Additional Spectrum Assets and Other
Assets (collectively, the “Spinco Assets”) to Spinco (the “Spinco Assets
Transfer”), in each case pursuant to Spinco Assets Transfer Documents;

WHEREAS, in connection with the Spinco Assets Transfer, the parties to the
Original Exchange Agreement have agreed that Issuer shall assign to Spinco a
portion of the obligations under the Original Notes in an aggregate Principal
Amount (as defined in the Original Exchange Agreement) equal to $436,887,512 as
of the date hereof, together with a pro rata portion of all other “Third Lien
Obligations” (as defined in the Original Exchange Agreement) (collectively, the
“Assigned and Assumed Obligations”), and Spinco has agreed to assume the
Assigned and Assumed Obligations on the terms and conditions provided for in the
Spinco Third Lien Exchange Agreement;

WHEREAS, the obligations under the Original Notes that do not constitute
Assigned and Assumed Obligations as of the date hereof will remain obligations
of Issuer, and the Original Notes in an aggregate Principal Amount (as defined
in the Original Exchange Agreement) as of the date hereof equal to $325,000,000,
together with a pro rata portion of all other “Third Lien Obligations” (as
defined in the Original Exchange Agreement) (the “Retained Obligations”), will
be amended and restated in the form of $325,000,000 aggregate Stated Value of
Amended and Restated Parent Third Lien Subordinated Secured Notes (the “Notes”)
on the terms and conditions provided for in the Exchange Agreement;

WHEREAS, pursuant to the Amended and Restated Third Lien Collateral Agency
Agreement dated as of the date hereof, among the Holders, the Spinco Third Lien
Noteholders, and the Collateral Agent, the Holders have appointed Wilmington
Trust, National Association, as collateral agent (the “Collateral Agent”) for
the Holders of the Notes;

WHEREAS, in connection with the transactions described above, Company, Spinco,
the other Guarantors and Guarantied Party have agreed to amend and restate the
Original Guaranty with respect to the obligations of Issuer under the Exchange
Agreement and to enter into this Guaranty;

WHEREAS, it is a condition precedent to amending and restating the Original

 

2



--------------------------------------------------------------------------------

Exchange Agreement and entering into the Exchange Agreement that Issuer’s
obligations under the Exchange Agreement be guaranteed by the Guarantors; and

WHEREAS, the Guarantors are willing irrevocably and unconditionally to guaranty
such obligations of Issuer.

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Holders to enter into the Exchange Agreement, the parties
hereto hereby agree, subject to the preservation of obligations under the
Original Guaranty that is more specifically described in Section 19, that the
Original Guaranty is hereby amended and restated as follows:

1. Guaranty. (a) Guarantors jointly and severally irrevocably and
unconditionally guaranty, as primary obligors and not merely as sureties, the
due and punctual payment in full of all Guarantied Obligations (as hereinafter
defined) when the same shall become due, whether at stated maturity, by
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code). The term “Guarantied Obligations” is used herein in its most
comprehensive sense and includes any and all obligations of Issuer in respect of
notes, advances, borrowings, loans, debts, interest, fees, costs, expenses
(including, without limitation, legal fees), indemnities and liabilities of
whatsoever nature, now or hereafter made, incurred or created, whether absolute
or contingent, liquidated or unliquidated, whether due or not due, and however
arising under or in connection with the Exchange Agreement, the Notes, this
Guaranty and the other Note Documents.

Each Guarantor acknowledges that a portion of the proceeds of the Notes may be
advanced to it and that the Guarantied Obligations are being incurred for and
will inure to its benefit.

Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Issuer (or, if interest on any portion of the Guarantied Obligations ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Guarantied
Obligations if said proceeding had not been commenced) shall be included in the
Guarantied Obligations because it is the intention of each Guarantor and
Guarantied Party that the Guarantied Obligations should be determined without
regard to any rule of law or order that may relieve Issuer of any portion of
such Guarantied Obligations.

In the event that all or any portion of the Guarantied Obligations is paid by
Issuer, the obligations of each Guarantor hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) is rescinded or recovered directly or
indirectly from Guarantied Party or any other Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guarantied Obligations.

Subject to the other provisions of this Section 1, upon the failure of Issuer to
pay

 

3



--------------------------------------------------------------------------------

any of the Guarantied Obligations when and as the same shall become due, each
Guarantor will upon demand pay, or cause to be paid, in cash, to Guarantied
Party for the ratable benefit of Beneficiaries, an amount equal to the aggregate
of the unpaid Guarantied Obligations.

(b) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty and the other Note Documents
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state law (collectively, the
“Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
the Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Guarantor (x) in respect of intercompany indebtedness to Issuer or other
affiliates of Issuer to the extent that such indebtedness would be discharged in
an amount equal to the amount paid by such Guarantor hereunder and (y) under any
guaranty of subordinated Indebtedness which guaranty contains a limitation as to
maximum amount similar to that set forth in this Section 1(b), pursuant to which
the liability of such Guarantor hereunder is included in the liabilities taken
into account in determining such maximum amount) and after giving effect as
assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement.

(c) Each Guarantor under this Guaranty, and each guarantor under any other
guaranties of the obligations of Issuer under the Exchange Agreement and the
Notes (the “Related Guaranties”) that contain a contribution provision similar
to that set forth in this Section 1(c), together desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty and the Related
Guaranties. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty or a guarantor under a Related Guaranty,
each such Guarantor or such other guarantor shall be entitled to a contribution
from each of the other Contributing Guarantors in the maximum amount permitted
by law so as to maximize the aggregate amount of the Guarantied Obligations paid
to Beneficiaries.

2. Guaranty Absolute; Continuing Guaranty. The obligations of each Guarantor
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guarantied
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees that: (a) this Guaranty is a guaranty of payment
when due and not of collectability; (b) Guarantied Party may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
under the Exchange Agreement; (c) the obligations of each Guarantor hereunder
are independent of the obligations of Issuer under the Note Documents and the
obligations of any other guarantor of obligations of Issuer and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not any action is brought against Issuer or any of such other guarantors and
whether or not Issuer is joined in any such action or actions; and (d) a payment
of a portion, but not all, of the Guarantied Obligations by one or more
Guarantors shall in no way limit, affect, modify or abridge the liability of
such or any other Guarantor for any portion of the Guarantied

 

4



--------------------------------------------------------------------------------

Obligations that has not been paid. This Guaranty is a continuing guaranty and
shall be binding upon each Guarantor and its successors and assigns, and each
Guarantor irrevocably waives any right (including, without limitation, any such
right arising under New York Civil Code Section 2815) to revoke this Guaranty as
to future transactions giving rise to any Guarantied Obligations.

3. Actions by Beneficiaries. The Guarantied Party, on behalf of the
Beneficiaries, may from time to time, without notice or demand and without
affecting the validity or enforceability of this Guaranty or giving rise to any
limitation, impairment or discharge of any Guarantor’s liability hereunder,
(a) renew, extend, accelerate or otherwise change the time, place, manner or
terms of payment of the Guarantied Obligations, (b) settle, compromise, release
or discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guarantied Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations, (c) request and accept other guaranties of the Guarantied
Obligations and take and hold security for the payment of this Guaranty or the
Guarantied Obligations, (d) release, exchange, compromise, subordinate or
modify, with or without consideration, any security for payment of the
Guarantied Obligations, any other guaranties of the Guarantied Obligations, or
any other obligation of any Person with respect to the Guarantied Obligations,
(e) enforce and apply any security now or hereafter held by or for the benefit
of any Beneficiary in respect of this Guaranty or the Guarantied Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that Guarantied Party on behalf of the Beneficiaries may have against any
such security, consistent with the Exchange Agreement and the Note Documents,
including, any applicable security agreement, including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and (f) exercise any
other rights available to Guarantied Party on behalf of the Beneficiaries under
the Note Documents.

4. No Discharge. This Guaranty and the obligations of Guarantors hereunder shall
be valid and enforceable and shall not be subject to any limitation, impairment
or discharge for any reason (other than payment in full of the Guarantied
Obligations), including without limitation the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (a) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Guarantied Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guarantied Obligations, (b) any waiver or modification of, or any
consent to departure from, any of the terms or provisions of the Exchange
Agreement, the Notes, any of the other Note Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guarantied Obligations, (c) any agreement relating to the Guarantied
Obligations at any time being found to be illegal, invalid or unenforceable in
any respect, (d) the application of payments received from any source to the
payment of indebtedness other than the Guarantied Obligations, even though
Guarantied Party or the other Beneficiaries, or any of them, might have elected
to apply such payment to any part or all of the Guarantied Obligations, (e) any
failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Guarantied Obligations, (f) any defenses,
set-offs or counterclaims which Issuer may assert against Guarantied Party or
any Beneficiary in respect of the Guarantied Obligations, including but not
limited to failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury,

 

5



--------------------------------------------------------------------------------

and (g) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of a
Guarantor as an obligor in respect of the Guarantied Obligations.

5. Waivers. Each Guarantor waives, for the benefit of the Guarantied Party and
the Beneficiaries: (a) any right to require Guarantied Party or the other
Beneficiaries, as a condition of payment or performance by such Guarantor, to
(i) proceed against Issuer, any other guarantor of the Guarantied Obligations or
any other Person, (ii) proceed against or exhaust any security held from Issuer,
any other guarantor of the Guarantied Obligations or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of any Beneficiary in favor of Issuer or any other Person,
or (iv) pursue any other remedy in the power of the Guarantied Party or any
Beneficiary; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Issuer including, without
limitation, any defense based on or arising out of the lack of validity or the
unenforceability of any agreement or instrument relating to the Guarantied
Obligations or by reason of the cessation of the liability of Issuer from any
cause other than payment in full of the Guarantied Obligations; (c) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; (d) any defense based upon Guarantied Party’s or any
other Beneficiary’s errors or omissions in the administration of the Guarantied
Obligations, except behavior that amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, that are or might be in conflict
with the terms of this Guaranty and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that the Guarantied Party or any
Beneficiary protect, secure, perfect or insure any Lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
of this Guaranty, notices of default under the Exchange Agreement, or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guarantied Obligations or any agreement related thereto,
notices of any extension of credit to Issuer and notices of any of the matters
referred to in Sections 3 and 4 and any right to consent to any thereof; and
(g) to the fullest extent permitted by law, any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms of this Guaranty.

6. Guarantors’ Rights of Subrogation, Contribution, Etc.; Subordination of Other
Obligations. Until the Guarantied Obligations shall have been paid in full, each
Guarantor shall withhold exercise of (a) any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against Issuer or
any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Issuer, (ii) any right to enforce, or to participate in, any claim,
right or remedy that the Guarantied Party or any Beneficiary now has or may
hereafter have against Issuer, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by the
Guarantied Party or any Beneficiary and (b) any right of contribution such
Guarantor now has or may hereafter have

 

6



--------------------------------------------------------------------------------

against any other guarantor of any of the Guarantied Obligations. Each Guarantor
further agrees that, to the extent the agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against Issuer or against any collateral
or security, and any rights of contribution such Guarantor may have against any
such other guarantor, shall be junior and subordinate to any rights Guarantied
Party or the other Beneficiaries may have against Issuer, to all right, title
and interest Guarantied Party or the other Beneficiaries may have in any such
collateral or security, and to any right Guarantied Party or the other
Beneficiaries may have against such other guarantor.

Any indebtedness of Issuer now or hereafter held by any Guarantor is
subordinated in right of payment to the Guarantied Obligations, and any such
indebtedness of Issuer to a Guarantor collected or received by such Guarantor
after an Event of Default has occurred and is continuing, and any amount paid to
a Guarantor on account of any subrogation, reimbursement, indemnification or
contribution rights referred to in the preceding paragraph when all Guarantied
Obligations have not been paid in full, shall be held in trust for Guarantied
Party on behalf of Beneficiaries and shall forthwith be paid over to Guarantied
Party for the benefit of Beneficiaries to be credited and applied against the
Guarantied Obligations.

7. Expenses. Guarantors jointly and severally agree to pay, or cause to be paid,
on demand, and to save Guarantied Party and the other Beneficiaries harmless
against liability for, (i) any and all costs and expenses (including fees, costs
of settlement, and disbursements of counsel and allocated costs of internal
counsel) incurred or expended by Guarantied Party or any other Beneficiary in
connection this Guaranty and (ii) any and all costs and expenses (including
those arising from rights of indemnification) required to be paid by Guarantors
under the provisions of any other Note Document.

8. Financial Condition of Issuer. No Beneficiary or the Guarantied Party shall
have any obligation, and each Guarantor waives any duty on the part of any
Beneficiary and the Guarantied Party, to disclose or discuss with such Guarantor
its assessment, or such Guarantor’s assessment, of the financial condition of
Issuer or any matter or fact relating to the business, operations or condition
of Issuer. Each Guarantor has adequate means to obtain information from Issuer
on a continuing basis concerning the financial condition of Issuer and its
ability to perform its obligations under the Note Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of Issuer and of all circumstances bearing upon the risk of nonpayment
of the Guarantied Obligations.

9. Representations and Warranties. Each Guarantor makes, for the benefit of
Beneficiaries and the Guarantied Party, each of the representations and
warranties made in the Exchange Agreement as to such Guarantor, its assets,
financial condition, operations, organization, legal status, business and the
Note Documents to which it is a party.

10. Covenants. Each Guarantor agrees that, so long as any part of the Guarantied
Obligations shall remain unpaid, such Guarantor will, unless the Holders shall
otherwise consent in writing, perform or observe, and cause its Subsidiaries to
perform or observe,

 

7



--------------------------------------------------------------------------------

all of the terms, covenants and agreements that the Note Documents state that
Issuer is to cause a Guarantor and such Subsidiaries to perform or observe.

11. Set Off. In addition to any other rights the Guarantied Party and any
Beneficiary may have under law or in equity, upon the occurrence and during the
continuation of an Event of Default, the Guarantied Party and such Beneficiary
are each authorized at any time or from time to time, without notice (any such
notice being expressly waived), to set off and to appropriate and to apply any
and all deposits (general or special, including but not limited to indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness of the Guarantied Party or such Beneficiary owing to a
Guarantor and any other property of such Guarantor held by the Guarantied Party
or a Beneficiary to or for the credit or the account of such Guarantor against
and on account of the Guarantied Obligations and liabilities of such Guarantor
to any Beneficiary under this Guaranty.

12. Discharge of Guaranty

(a) Sale of Guarantor. If all of the Capital Stock of a Guarantor or any of its
successors in interest under this Guaranty shall be sold or otherwise disposed
of (including by merger or consolidation) in a sale or other disposition
permitted by the Exchange Agreement or otherwise consented to by Required
Holders or, if expressly required by the terms of the Exchange Agreement, the
Supermajority Holders, such Guarantor or such successor in interest, as the case
may be, may request Guarantied Party to execute and deliver, at Guarantor’s
expense, documents or instruments that may be necessary or desirable that
Guarantor may reasonably request and prepare, to evidence the release and
discharge of this Guaranty as provided in Section 10.4(a) of the Exchange
Agreement and the Guarantied Party shall execute and deliver such documents and
instruments and such Guarantor shall be released and discharged from this
Guaranty in accordance with Section 10.4(a) of the Exchange Agreement and
clause (b) below; provided that, notwithstanding the foregoing, this
Section 12(a) shall not apply to (i) any release pursuant to Section 10.4(c) of
the Exchange Agreement or (ii) the disposition of the Capital Stock of Spinco in
accordance with the exercise of the Holder Call Right.

(b) Release of Guarantor. If Issuer shall have delivered to the Guarantied Party
an Officer’s Certificate in accordance with Section 10.4(b) of the Exchange
Agreement, then, upon delivery of such Officer’s Certificate, such documents
delivered by Guarantied Party in accordance with Section 12(a) shall be
effective as a release of such Guarantor, or such successor in interest, as the
case may be, under this Guaranty without any further action by the Guarantied
Party or the Holders; provided that the foregoing shall not apply to any release
pursuant to Section 10.4(c) of the Exchange Agreement.

(c) Cross-Collateral Release. Upon the automatic release of a Guarantor upon the
occurrence of the Cross-Collateral Release Date or the consummation of the
Merger, in each case pursuant to Section 10.4(c) of the Exchange Agreement, the
Guarantied Party shall execute and deliver, at Acquiror’s and Parent’s joint and
several expense and without representation, warranty or recourse, such
documentation evidencing the release and discharge of Spinco and each Subsidiary
of Spinco that is a Guarantor from this Guaranty as may be reasonably prepared
and requested by Spinco or such Guarantor and Spinco and each Subsidiary

 

8



--------------------------------------------------------------------------------

of Spinco that is a Guarantor shall be released and discharged from this
Guaranty in accordance with Section 10.4(c) of the Exchange Agreement.

13. Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
therefrom, shall in any event be effective without the written concurrence of
Guarantied Party and, in the case of any such amendment or modification,
Guarantors. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

14. Successors and Assigns. This Guaranty will be binding upon each Guarantor
and its successors and assigns and will inure to the benefit of successors and
assigns of the Guarantied Party and the Holders permitted under the Exchange
Agreement and, in the event of any such transfer or assignment of rights by any
Holder, the rights and privileges conferred upon that party in this Guaranty and
in the Notes shall automatically extend to and be vested in such transferee or
assignee.

15. Miscellaneous. It is not necessary for the Guarantied Party or the
Beneficiaries to inquire into the capacity or powers of any Guarantor or Issuer
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

The rights, powers and remedies given to the Guarantied Party and the
Beneficiaries by this Guaranty are cumulative and shall be in addition to and
independent of all rights, powers and remedies given to the Guarantied Party and
the Beneficiaries by virtue of any statute or rule of law or in any of the Note
Documents or any agreement between one or more Guarantors and the Guarantied
Party or one or more Beneficiaries or between Issuer and the Guarantied Party or
one or more Beneficiaries. Any forbearance or failure to exercise, and any delay
by the Guarantied Party or any Beneficiary in exercising, any right, power or
remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

This Guaranty shall inure to the benefit of the Guarantied Party, the
Beneficiaries and their respective successors and assigns.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY
OF THIS GUARANTY EACH

 

9



--------------------------------------------------------------------------------

GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY
AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY. Each Guarantor
agrees that service of all process in any such proceeding in any such court may
be made by registered or certified mail, return receipt requested, to such
Guarantor at its address set forth below its signature hereto, such service
being acknowledged by such Guarantor to be sufficient for personal jurisdiction
in any action against such Guarantor in any such court and to be otherwise
effective and binding service in every respect. Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of Guarantied Party or any Beneficiary to bring proceedings against such
Guarantor in the courts of any other jurisdiction.

EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY
EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF
THE BENEFITS HEREOF, GUARANTIED PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT FOR SUCH GUARANTOR AND GUARANTIED PARTY TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT SUCH GUARANTOR AND GUARANTIED PARTY HAVE ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY OR ACCEPTING THE BENEFITS
THEREOF, AS THE CASE MAY BE, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER
IN THEIR RELATED FUTURE DEALINGS, AND (II) FURTHER WARRANTS AND REPRESENTS THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY. In the event of
litigation, this Guaranty may be filed as a written consent to a trial by the
court.

16. Additional Guarantors. From time to time subsequent to the date hereof,
pursuant to Section 5.9 of the Exchange Agreement, Subsidiaries of Issuer or
Spinco may become parties hereto as additional Guarantors (each an “Additional
Guarantor”), by executing a counterpart of this Guaranty. A form of such a
counterpart is attached as Exhibit A. Upon delivery of any such counterpart to
the Guarantied Party, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be as fully a party hereto
as if such Additional Guarantor were an original signatory hereof. Each
Guarantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of the Holders not to

 

10



--------------------------------------------------------------------------------

cause any Subsidiary of Issuer to become an Additional Guarantor hereunder. This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.

17. Counterparts; Effectiveness. This Guaranty may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original for
all purposes; but all such counterparts together shall constitute but one and
the same instrument. This Guaranty shall become effective as to each Guarantor
upon the execution of a counterpart hereof by such Guarantor (whether or not a
counterpart hereof shall have been executed by any other Guarantor) and receipt
by the Guarantied Party of written notification of such execution and
authorization of delivery thereof.

18. Guarantied Party as Agent. Guarantied Party has been appointed to act as
Guarantied Party hereunder by the Holders. Guarantied Party and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action, solely in
accordance with this Guaranty, the Collateral Agency Agreement, the Exchange
Agreement, the Notes and the Collateral Documents.

19. Amendment and Restatement. On the date of this Guaranty, the Original
Guaranty shall be amended and restated as provided herein. The parties
acknowledge and agree that this Guaranty does not constitute a novation or
termination of the Original Guaranty and that the obligations under the Original
Guaranty with respect to the Retained Obligations are in all respects continued
and outstanding as obligations under this Guaranty except to the extent such
obligations are modified from and after the date hereof as provided in this
Guaranty and the other Note Documents. Notwithstanding anything herein to the
contrary, the obligations under the Original Guaranty with respect to guaranties
of the Assigned and Assumed Obligations shall remain in full force and effect
pursuant to the terms of the Spinco Third Lien Guaranty.

20. Forbearance Agreement. Notwithstanding anything herein to the contrary, this
Guaranty and the exercise of any right or remedy by the Guarantied Party on
behalf of the Holders hereunder are subject to the provisions of that certain
Forbearance Agreement, dated as of August 1, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Forbearance
Agreement”), among Issuer, Company, the other Guarantors party thereto, the
First Lien Noteholders, the Second Lien Noteholders and the Original Holders
(pursuant to which the Holders are bound). In the event of any conflict between
the terms of the Forbearance Agreement and this Guaranty, the terms of the
Forbearance Agreement shall govern and control.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor and, solely for the purpose of the provisions
of Sections 15 and 18, the Guarantied Party have caused this Guaranty to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NEXTWAVE HOLDCO LLC

NEXTWAVE WIRELESS LLC

NEXTWAVE BROADBAND INC.

NW SPECTRUM CO.

AWS WIRELESS INC.

WCS WIRELESS LICENSE SUBSIDIARY, LLC

NEXTWAVE METROPOLITAN INC.,

each as Guarantor

Each By:  

/s/ Francis J. Harding

Name:  

Francis J. Harding

  Title: Authorized Signatory Notice Address: See Annex A attached hereto.

 

Amended and Restated Parent Third Lien

Guaranty

   S-1   



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Guarantied Party

By:  

/s/ Renee Kuhl

  Name:  

Renee Kuhl

  Title:  

Vice President

 

  Address:  

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

   

Minneapolis, Minnesota 55402

Facsimile: (612) 217-5651

    Attention:   Nicholas Tally       Alecia Anderson

 

Amended and Restated Parent Third Lien

Guaranty

   S-2   



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF COUNTERPART FOR ADDITIONAL GUARANTORS]

This COUNTERPART (this “Counterpart”), dated                      , 20    , is
delivered pursuant to Section 16 of the Guaranty referred to below. The
undersigned hereby agrees that this Counterpart may be attached to the Amended
and Restated Parent Third Lien Guaranty, dated as of August 16, 2012 (as it may
be from time to time amended, restated, supplemented or otherwise modified, the
“Guaranty”; capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed therein), among the Guarantors named therein and
Wilmington Trust, National Association, as Guarantied Party. The undersigned, by
executing and delivering this Counterpart, hereby becomes an Additional
Guarantor under the Guaranty in accordance with Section 16 thereof and agrees to
be bound by all of the terms thereof.

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
                    , 20    .

 

[NAME OF ADDITIONAL GUARANTOR] By:     [Title:                                
                             ]  

Address:

 

 

 

 

 

 

 

A-1



--------------------------------------------------------------------------------

ANNEX A

Notice Address for Guarantors

12264 El Camino Road, Ste. 305

San Diego, California 92130

Facsimile: 858-704-7825

Attention: Frank Cassou, Esq.

with a copy (which shall not constitute notice) to:

Lowenstein Sandler PC

1251 Avenue of the Americas,

New York, New York 10020

Attention: Marita Makinen, Esq.